     Case 2:21-cv-00044-MWF-JPR Document 22 Filed 07/27/21 Page 1 of 1 Page ID #:92




 1                                                                              JS-6
 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          CENTRAL DISTRICT OF CALIFORNIA
 5

 6
      MICHAEL NIEMAN, individually and )               Case No. CV 21-44-MWF (JPRx)
 7    on behalf of all others similarly situated, )
                                                  )    ORDER TO DISMISS WITH
 8                                                     PREJUDICE AS TO PLAINTIFF
                          Plaintiff,              )    AND WITHOUT PREJUDICE AS
 9                                                )    TO CLASS CLAIMS.
10           v.                                   )
                                                  )
11
      MARS, INCORPORATED d/b/a                    )
12    M&M’S, and DOES 1 through 10,               )
13
      inclusive, and each of them,                )
                                                  )
                          Defendants.
14                                                )
15

16          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
17    this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
18    without prejudice as to the Putative Class alleged in the complaint, pursuant to
19    Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
20    costs and attorneys’ fees.
21

22    Dated: July 27, 2021
                                                 MICHAEL W. FITZGERALD
23
                                                 United States District Judge
24

25

26

27

28




                                           Order to Dismiss - 1
